Case: 17-13161    Date Filed: 05/21/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13161
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:01-cr-00018-MTT-CHW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GLEN SPEARING MATTHEWS,
a.k.a. Glen Spearing Matthews,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (May 21, 2018)

Before TJOFLAT, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      Erin Pinder, appointed counsel for Glen Matthews in this criminal appeal,

has moved to withdraw from further representation of the appellant and filed a
              Case: 17-13161     Date Filed: 05/21/2018   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Matthews’s sentence is AFFIRMED.




                                          2